0RlGlllA[
    lln   ttse   @nite! $ltstes [,ourt of Jfelersl @lsimg
                                    No. 17-1131C
                                                                           FILED
                            (Filed: September 20,   2017 |
                                                                          sEP   l0   2017

                                                                         U.S. COURT OF
AZAEL D. PERALES,                                                       FEDERAL CLAIMS

                      Pro Se Plaintiff,            Pro Se Complaint; Sua Sponte
                                                   Dismissal; Frivolous.

THE TINITED STATES,

                     Defendant.



                                          ORDER

       On August 21,2017, plaintiff filed the fourth in a series of complaints in
this court. His earlier complaints were all dismissed sua sponte for lack of subject
matter jurisdiction, and his last two suits were described by this court as frivolous.
See Case No. 17-867C (dismissed July 28, 2017); Case No. I 1-91C (dismissed
February 17,20ll); see also Perales v. United States,93 Fed. Cl. 495 (dismissing
plaintiff s petition for a writ of habeas corpus), aff d,399 F. App'x 581 (Fed. Cir.
2010). The latest complaint follows the pattern of the complaint filed in Case No.
11-867C -- identifying a large number ofofficials and agencies as defendants,
alleging numerous violations of law, and attaching an incoherent array of
documents espousing various legal principles.

      The factual basis of the suit, however, is quite simply stated in the
complaint:

       Starting in or around April 2008 to Present August 15, 2017 the
       Defendants conspired in acts of torture towards me by placing harmful
       electrical devices emitting powerful and dangerous radio signals to
       my brain while semi unconscious prior to falling asleep. The same
       devices are cunently installed along the streets in electrical poles on
       the cross streets of Chestnut Street and Williams Avenue in the city
       of Fullerton, CA 92832 of in Orange County. The last signals I was
       subjected to this torture was on Thursday August 3,2017 in violation
       of the Court[']s restraining order, thank you.



                        ?017 1r+50 0000 13+h e?aq
Compl. at 2. The "restraining order" is identified in the complaint as an order
issued by this court "on or around May 201 1." Id. The only order issued in
plaintiffs 201 1 case was the order ofsua sponte dismissal for lack ofjurisdiction,
which described the complaint in that case as frivolous and 'Jurisdictionally
baseless." Case No. 11-91C, ECF No. 4, at 3.

         There is no subject matter jurisdiction in this court for claims of torture.
Plaintiff s complaint is thus beyond the jurisdiction of this coun and is, once
 again, frivolous. For this reason, the clerk's office is directed to ENTER
judgment DISMISSING plaintiff s complaint, without prejudice, for lack of
 subject matter jurisdiction. As the court noted in its dismissal of Case No. I 7-
 867C, filed less than two months ago, Mr. Perales has initiated a great number of
 lawsuits in federal courts in a vexatious and frivolous manner. For the reasons
 stated in that prior dismissal, his motion to proceed in forma pauperis, ECF No. 4,
 is again DENIED. Additionally, the clerk's office is directed to RETURII any
 future filings in this case that are not in compliance with this court's rules to
plaintiff, unfiled, without further order.

       IT IS SO ORDERED.